Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendments below correct some minor typographical errors and ensure that the language is consistent within the claims:
The application has been amended as follows: 
In the Claims:
Claim 1, line 2, replace the phrase “the device” with the phrase –a device--.
Claim 1, line 26, replace the phrase “when the force on the locking pin is removed” with the phrase –when the force applied to the locking pin is 
removed--.
Claim 16, lines 1 and 2, replace the phrase “a solenoid actuated locking system” with the phrase –the solenoid actuated locking system--.
Claim 17, line 3, replace the phrase “to drive the armature” with the phrase –to linearly drive the armature--.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
5.	In regards to claim 1, Goldman (US-5339662) fails to disclose at least that the
second axis is non-parallel to the first axis. The axes of Goldman are parallel or incident with one another. The examiner can find no motivation to modify the device of Goldman without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
6.	In regards to claim 1, Anselmi (EP 1870545 A2) fails to disclose that applying a
force to the locking pin to move the locking pin in the second direction along the second
axis toward the unlocked position, causes the bell crank to rotate about the axis of
rotation in the second direction without linearly driving the armature in the second
direction along the first axis. The examiner can find no motivation to modify the device
of Anselmi without employing improper hindsight reasoning and without destroying the
intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 22, 2022